                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 13, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

CHARLES RAY BAILEY,                           §
TDCJ #01486071,                               §
                                              §
         Petitioner,                          §
VS.                                           § CIVIL ACTION NO. 3:18-0391
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                       MEMORANDUM OPINION AND ORDER

       Petitioner Charles Ray Bailey is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 to challenge a prison disciplinary proceeding (Dkt.

1). Respondent has filed an answer (Dkt. 11) and a copy of the state court records (Dkt.

12). Petitioner did not file a reply to the answer, but has filed a motion for discovery (Dkt.

8). Having now considered the petition, the answer, all matters of record, and the

applicable legal authorities, the Court determines that the petition should be dismissed.

I.     BACKGROUND

       Bailey is serving a life sentence for capital murder, Case Number 956856, 176th

District Court of Harris County. His petition does not challenge his conviction or sentence.

Rather, he seeks relief from a conviction for fighting without a weapon at the Clemens Unit

on July 23, 2018, in disciplinary case number 20180304925 (Dkt. 12-2, at 3; Dkt. 1, at 5).

TDCJ held a disciplinary hearing and Respondent has submitted the hearing’s written



1/6
records (Dkt. 12-2) and audio recording (Dkt. 12-3). At the hearing, Bailey was convicted

and punished by forty-five days recreation restriction, forty-five days commissary

restriction, forty-five days cell restriction, forty-five days offender telephone use

restriction, and reduction in line class from S3 to L1, but he did not lose good-time days

(Dkt. 12-2, at 3). He unsuccessfully appealed the conviction through TDCJ’s two-step

administrative grievance procedure (Dkt. 12-1). Bailey acknowledges that he is not

eligible for release on mandatory supervision and that he did not lose good-time days (Dkt.

1, at 5).

II.     PRISON DISCIPLINARY PROCEEDINGS

        As a preliminary matter, this Court may hear Bailey’s petition because, at the time

he filed his petition, he was incarcerated at the Clemens Unit in Brazoria County, which is

within the boundaries of the Galveston Division of the Southern District of Texas. See 28

U.S.C. § 2241(d); 28 U.S.C. § 124(b)(1); Wadsworth v. Johnson, 235 F.3d 959, 961 (5th

Cir. 2000).

        Bailey claims in his petition that he was denied due process during the disciplinary

proceedings and that racial disparities in TDCJ discipline violate his rights under the Equal

Protection Clause.

        A.     Due Process

        An inmate’s rights in the prison disciplinary setting are governed by the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. See Wolff v.

McDonnell, 418 U.S. 539, 557 (1974). Prisoners charged with institutional rules violations



2/6
are entitled to rights under the Due Process Clause only when the disciplinary action may

result in a sanction that will infringe upon a constitutionally protected liberty interest. See

Sandin v. Conner, 515 U.S. 472 (1995); Driggers v. Cruz, 740 F.3d 333, 338 (5th Cir.

2014).     A Texas prisoner cannot demonstrate a due process violation in the prison

disciplinary context without first satisfying the following criteria: (1) he must be eligible

for early release on the form of parole known as mandatory supervision; and (2) the

disciplinary conviction at issue must have resulted in a loss of previously earned good-time

credit. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000).

         In this case, Bailey’s life sentence renders him ineligible for release on mandatory

supervision. See Arnold v. Cockrell, 306 F.3d 277, 279 & n.7 (5th Cir. 2002) (citing Ex

parte Franks, 71 S.W.3d 327 (Tex. Crim. App. 2001)).             Moreover, his disciplinary

conviction did not result in any lost good-time credits. He therefore fails to demonstrate a

due process violation. See Malchi, 211 F.3d at 957-58. Although Bailey’s disciplinary

conviction resulted in a sanctions affecting his privileges, such as those for recreation or

commissary, the Fifth Circuit has held that such sanctions are “merely changes in the

conditions of [an inmate’s] confinement” and do not implicate due process concerns.

Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).

         Bailey’s due process claim will be dismissed.

         B.    Equal Protection

         Bailey claims that his right to equal protection of the laws was violated during the

disciplinary hearing process because of “racial disparities in discipline” (Dkt. 1, at 6). He



3/6
alleges that he was disciplined for a fight with a white inmate and that he, a black male,

received the maximum disciplinary sanction while the white inmate received “light or no

sanctions for the same offense” (id.). He seeks injunctive relief ordering an audit of

statistical disparities, among other relief (id. at 7).

       Respondent argues that Bailey failed to exhaust his equal protection claim during

administrative grievance procedures. The Court need not address the exhaustion issue

because the claim fails on the merits. See 28 U.S.C. § 2254(b)(2) (“An application for a

writ of habeas corpus may be denied on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the State”).

       Section 2254 authorizes a habeas petition on behalf of a person in custody pursuant

to a state court judgment “only on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); see 28 U.S.C.

§ 2241(c)(3). The federal habeas corpus statutes provide an avenue to attack the fact or

duration of physical imprisonment and to obtain immediate or speedier release from

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 485-86 (1973) (clarifying the scope

of federal habeas review). “Typically, habeas is used to challenge the fact or duration of

confinement, and 42 U.S.C. § 1983 is used to challenge conditions of confinement.” Poree

v. Collins, 866 F.3d 235, 242-43 (5th Cir. 2017). See Nelson v. Campbell, 541 U.S. 637,

643 (2004) (explaining that “constitutional claims that merely challenge the conditions of

a prisoner’s confinement, whether the inmate seeks monetary or injunctive relief, fall

outside of th[e] core” of habeas corpus and must be pursued in a civil rights suit).



4/6
       In this case, Bailey’s allegations regarding discriminatory discipline do not

challenge the fact or duration of his imprisonment and, even if Bailey were granted

expungement of the disciplinary conviction he challenges, he would not be entitled to

immediate or speedier release from confinement. Therefore, his claims are not actionable

in a habeas corpus petition under § 2254. See Poree, 866 F.3d at 242-43.

       Bailey’s equal protection claim will be dismissed.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537 U.S.

322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a district

court to issue or deny a certificate of appealability when entering a final order that is

adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires a

petitioner to demonstrate “‘that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.’” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under the controlling

standard, a petitioner must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Miller-El,

537 U.S. at 336 (internal citation and quotation marks omitted). Where denial of relief is



5/6
based on procedural grounds, the petitioner must show not only that “jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right,” but also that they “would find it debatable whether the district court

was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without requiring

further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).

After careful review of the pleadings and the applicable law, the Court concludes that

reasonable jurists would not find its assessment of the claims debatable or wrong. Because

the petitioner does not allege facts showing that his claims could be resolved in a different

manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

       1.     The petition filed by Charles Ray Bailey (Dkt. 1) is DISMISSED with

              prejudice.

       2.     Petitioner’s motion for discovery (Dkt. 8) is DENIED as moot.

       3.     A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, on                 September 13              , 2019.



                                            _______
                                            ___________________________________
                                                   _____
                                                       ____
                                                          ____
                                                             ___
                                                               ____
                                                                  _____
                                                                      _________
                                                JEFFREY
                                                 JE
                                                  EFFREEY VINCENT
                                                          VINCENT BROWN
                                              UNITED STATES DISTRICT JUDGE



6/6
